BELSOME, J.,
concurs in the result and assigns reasons.
_JjI respectfully concur in the majority’s reversal of the trial court’s ruling. However, I would reverse on the grounds that La. R.S. 18:463 attempts to impose greater qualifications on a candidate. A candidate for the United States House of Representatives must be twenty-five years of age, a United States Citizen for seven years, and an inhabitant of the State when elected.1 That list is exclusive and cannot be added to by a state constitution or state law. See Strong v. Breaux, 612 So.2d 111, 112 (La. App. 1st Cir.1992), See also, Williams v. Fahrenholtz, 08-961 (La.App. 4 Cir. 7/25/08), 990 So.2d 99, 106 (Murray, J., dissenting).

. U.S. Const, art. 1, § 2, cl. 2.